10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
SARALYN ANG-OLSON
Senior Assistant Attorney General/Director
NICHOLAS N. PAUL
Supervising Deputy Attorney General
DAVID ZLOTNICK, State Bar No. 195607
Deputy Attorney General

1455 Frazee Road, Suite 315

San Diego, CA 92108

Telephone: (619) 688-6434

Fax: (619) 688-4200

E-mail: David.Zlotnick@doj.ca.gov

Attorneys for Plaintiff State of California

Case 2:19-cv-12107-KM-ESK Document9 Filed 10/30/18 Page 1 of 7 PagelD: 182

 

PIGINAL

   
   

SUSAA

CLERK 3

NORTHERA| RICT Cour
DISTRIC] 7 URT

OAKLAND, CALIFORNIA

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, et al., ex
rel. [UNDER SEAL],

Plaintiffs,

[UNDER SEAL],

Defendants.

 

 

 

Case No. CV-17-7250-KAW

STATES’ NOTICE OF ELECTION TO
DECLINE INTERVENTION

[FILED UNDER SEAL PURSUANT TO
THE FALSE CLAIMS ACT, 31 U.S.C. §§
3730 (b)(2) and (3)|

[FILED/LODGED CONCURRENTLY
UNDER SEAL: [PROPOSED] ORDER]

 

States’ Notice of Election to Decline Intervention (CV-17-7250-KAW)

 

 
Cage 2:19-cv-12107-KM-ESK Document9 Filed 10/30/18

eo F&F NN DN OO FP WD NY eK

Oo NO NO NH NH WH HPN PO RO Re me eR mm
ea A Nn vA fF WwW NO §|§ DOD O6O FH NTN HDB A Ff WwW VP KS SO

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
SARALYN ANG-OLSON
Senior Assistant Attorney General/Director
NICHOLAS N. PAUL
Supervising Deputy Attorney General
DAVID ZLOTNICK, State Bar No. 195607
Deputy Attorney General

1455 Frazee Road, Suite 315

San Diego, CA 92108

Telephone: (619) 688-6434

Fax: (619) 688-4200

E-mail: David.Zlotnick@doj.ca.gov
Attorneys for Plaintiff State of California

Page 2 of 7 PagelD: 183

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

THE UNITED STATES OF AMERICA,
THE STATES OF CALIFORNIA,
COLORADO, CONNECTICUT,
DELAWARE, THE DISTRICT OF
COLUMBIA, FLORIDA, GEORGIA,
HAWAII, ILLINOIS, INDIANA, IOWA,
LOUISIANA, MARYLAND,
COMMONWEALTH OF
MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA,
NEW HAMPSHIRE, NEW JERSEY, NEW
MEXICO, NEW YORK, NORTH
CAROLINA, OKLAHOMA, RHODE
ISLAND, TENNESSEE, TEXAS,
VERMONT, COMMONWEALTH OF
VIRGINIA, and WASHINGTON, ex rel.
ZACHARY SILBERSHER,

Plaintiffs,

Vv.

JANSSEN BIOTECH, INC., ET AL.,

Defendants.

 

 

 

//I
///

Case No. 17-cv-07250 KAW

STATES’ NOTICE OF ELECTION TO
DECLINE INTERVENTION

[FILED IN CAMERA AND UNDER
SEAL IN ACCORDANCE WITH THE
FALSE CLAIMS ACT, 31 U.S.C. §
3730(b)(2) and the CALIFORNIA FALSE
CLAIMS ACT, CALIFORNIA
GOVERNMENT CODE § 12650 ET SEQ.]
AND THE FALSE CLAIMS ACTS OF
THE OTHER PLAINTIFF STATES

 

States’ Notice of Election to Decline Intervention (17-CV-07250)

 
Case 2:19-cv-12107-KM-ESK Document 9 Filed 10/30/18 Page 3 of 7 PagelD: 184

o fF NY DN OHO FF WY NO =

NO NO NO NH NH NY NY NO NO F- F- KF KF KF SEO OO SFlllOlO StlhlhUhc | lh
oo SN KN UU SF WY NYO |§ 3OFo CO FB NHN HR oO FF WO NO S| OS

 

Pursuant to their respective false claims acts, the States of California, Colorado,
Connecticut, Delaware, Florida, Georgia, Hawaii, Illinois, Indiana, lowa, Louisiana, Maryland,
Michigan, Minnesota, Montana, Nevada, New Jersey, New Mexico, New York, North Carolina,
Oklahoma, Rhode Island, Tennessee, Texas, Vermont, Washington, the District of Columbia, and
the Commonwealths of Massachusetts and Virginia (collectively, “Plaintiff States”), the Plaintiff
States hereby notify this court of their decision not to intervene in the above-captioned action
(“this action”). Counsel for the State of California is filing this Notice on behalf of the other
Plaintiff States at their request.

The Maryland False Health Claims Act provides that “if the State does not elect to
intervene and proceed with the action . . . before unsealing the complaint, the court shall dismiss
the action.” Md. Code Ann., Health Gen, § 2-604(a)(7). Accordingly, the State of Maryland
requests that all claims asserted on behalf of the State of Maryland be dismissed without
prejudice.

Although the Plaintiff States decline to intervene, they respectfully advise the Court that the
California False Claims Act and the other Plaintiff States’ respective false claims acts, like the
federal model, allow the relator to maintain the action in the name of the Plaintiff States;
provided, however, that the Plaintiff States have the right to a hearing if they, or any of them,
object to a proposed settlement or dismissal of this action. Therefore, the Plaintiff States request
that, should either the relators or the defendants propose that this action be dismissed, settled or
otherwise discontinued, the Plaintiff States shall be notified and shall have the right to comment
and be heard before the Court rules or grants its approval.

The Plaintiff States reserve their right to be provided with any and all pleadings and
deposition transcripts, to intervene in this action for good cause at a later date, and seek the
dismissal of relators’ action or claim.

//1
///
///

//1
2

 

States’ Notice of Election to Decline Intervention (17-CV-07250)

 
ca

ao nN D

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Dated: October 25, 2018

 

3

Se 2:19-cv-12107-KM-ESK Document9 Filed 10/30/18 Page 4 of 7 PagelD: 185

A proposed order governing these matters is filed concurrently with this notice.

Respectfully submitted,

XAVIER BECERRA
Attorney General of California

UI Hf,

DAVID oe
Deputy Attoryhey General

Attorneys for Plaintiff State of California and
on behalf of the States of Colorado,
Connecticut, Delaware, Florida, Georgia,
Hawaii, Illinois, Indiana, Iowa, Louisiana,
Maryland, Michigan, Minnesota, Montana,
Nevada, New Jersey, New Mexico, New York,
North Carolina, Oklahoma, Rhode Island,
Tennessee, Texas, Vermont, Washington, the
District of Columbia, and the Commonwealth
of Massachusetts and Commonwealth of
Virginia

 

States? Notice of Election to Decline Intervention (17-CV-07250)

 

 
Ca

10
ip
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

se 2:19-cv-12107-KM-ESK Document9 Filed 10/30/18 Page 5 of 7 PagelD: 186

ORDER

The Plaintiff States having declined to intervene in this action pursuant to their respective
False Claims Acts and the United States having previously declined to intervene, the Court rules
as follows:

IT IS ORDERED THAT:

1. The Complaint, Summons, Case Management Order, the United States’ Notice of
Election to Decline Intervention and accompanying Order, as well as the States’ Notice and this
Order shall be unsealed forthwith.

2. The Relator shall serve the above documents upon the defendant.

3. The Seal shall be lifted as to all other matters occurring in this action hereafter.

A. Counsel for the State of California may file a notice of appearance for the purpose of
receiving ECF notifications of documents filed with the Court.

5. The States (other than Maryland) are entitled to intervene in this action upon a
showing of good cause and to be heard in connection with any proposed settlement or dismissal
of this action.

6. . In accordance with the terms of the Maryland False Health Claims Act, Md. Code
Ann., Health Gen, § 2-604 (a)(7), the State of Maryland having declined to intervene in this
matter, all claims asserted on behalf of Maryland are hereby dismissed without prejudice.

IT IS SO ORDERED:

This 2 cy of Ochber, 2018 Keslt (edlnae.

KANDIS A. WESTMORE
United States Magistrate Judge

4

 

States’? Notice of Election to Necline Intervention (17-CV-07250)

 

 
Case 2:19-cv-12107-KM-ESK Document 9 Filed 10/30/18 Page 6 of 7 PagelD: 187

DECLARATION OF SERVICE BY U.S. MAIL
Case Name: US., ex al., ex rel. Zachary Silbersher v. Janssen Biotech, Inc., et al
No.: CV-17-7250-KAW
I declare:

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which member’s direction this service is made. I am 18 years of age or
older and not a party to this matter; my business address is 1455 Frazee Road, Suite 315, San
Diego, CA 92108.

On October 25, 2018, I served the attached STATES’ NOTICE OF ELECTION TO DECLINE
INTERVENTION; [PROPOSED] ORDER by placing a true copy thereof enclosed in a sealed
envelope with postage thereon fully prepaid, in the United States Mail at San Diego, California,
addressed as follows:

 

Jennifer S. Wang

United States Attorney’s Office
450 Golden Gate Avenue, 9" Floor
San Francisco, CA 94102-3495

Nicomedes Sy Hererra

Joseph Saveri Law Firm, Inc.
601 California Street, Suite 1000
San Francisco, CA 94108

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on October 25, 2018, at San Diego, California.

Rachel Chang ( eekuL ie k Dan —

 

 

Declarant Signature (

$D2018100196

 
United States District Court

For the Northern District of California

Case 2:19-cv-12107-KM-ESK Document 9 Filed 10/30/18 Page 7 of 7 PagelD: 188

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA ex rel.
ZACHARY SILBERSHER, et al,

~ Plaintiff(s),
V. CERTIFICATE OF SERVICE
JANSSEN BIOTECH, INC., JANSSEN

No. ©17-7250 KAW

oO On DO oa FB O ND =

 

 

10 || ONCOLOGY, INC., JANSSEN RESEARCH
& DEVELOPMENT, LLC and JOHNSON &
11 || JOHNSON,
Defendant(s).
12
13
14
15 || |, the undersigned, hereby certify that | am an employee in the Office of the Clerk, U.S. District
16 Court, Northern District of California.
That on October 31, 2018, | SERVED a true and correct copy of the attached, by placing said
17 || copy in a postage paid envelope addressed to the person(s) listed below, by depositing said
envelope in the U.S. Mail; or by placing said copy into an inter-office delivery receptacle
18 || located in the Office of the Clerk.
19
Jennifer Wang David Zlotnick
20 || US Attorney’s Office Deputy Attorney General
450 Golden Gate Ave., Box 36055 1455 Frazee Rd., Suite 315
21 || San Francisco, CA 94102 ‘San Diego, CA 92108
22 || Joseph R. Saveri
Joseph Saveri Law Firm, Inc.
23 || 601 California Street, Suite 1000
San Francisco, CA 94108
24
25
26 SUSAN Y. SOONG, CLERK
27 D ay Dbow
BY:
28 Susan Imbriani, Courtroom Deputy

 

 
